DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 07/28/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 1, 15 and 17-20 has been entered.
Claims 2-14 and 16 are pending in the instant application.

Allowable Subject Matter
Claims 2-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “manufacturing a second operation circuit on the second surface of the first substrate before processing the separation layer “ including the remaining limitations.
	Claims 2-14 are allowable, at least, because of their dependencies on claim 16.
Examiner Note: Although Jia et al (Chinese Pub. No. CN 106 784 353, English machine translation previously provided, Equivalent US PG Pub. No. 2018/0184519 used for clarity purposes.) teaches a first operation circuit formed on the outside of the second substrate (see previous office action of 04/29/2022, claim 15, now incorporated into claim 16) , placing a second operation circuit on the outside of the first substrate before processing the separation layer was not found in the Prior Art. This enables two finished substrates to be produced in the same operation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879